          Case 1:20-cv-00698-KRS Document 27 Filed 08/05/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


JONATHAN PAUL NEALY,
    Plaintiff,

vs.

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,
       Defendant.


                                        JUDGMENT

        Having granted Defendant’s Unopposed Motion to Remand to Agency in an order

entered concurrently herewith, in accordance with Federal Rule of Civil Procedure 58,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.




                                            _____________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
